Exhibit 10.2

 

CHANGE IN TERMS AGREEMENT

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Cal1 / Coll

 

Account

 

Officer

 

Initials

 

$1,500,000.00

 

08-15-2013

 

02-05-2015

 

0000000042

 

 

 

1060429681

 

NFRI2

 

 

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

CORGENIX MEDICAL CORPORATION

Lender:

BANK OF THE WEST

 

11575 MAIN ST #400

 

SME BBC Northern Front Range #21193

 

BROOMFIELD, CO 80020

 

12000 North Washington

 

 

Thornton, CO 80241

 

Principal Amount: $1,500,000.00

Date of Agreement: November 4, 2014

 

DESCRIPTION OF EXISTING INDEBTEDNESS.

 

Promissory Note dated August 15, 2013 with an original principal amount of
$1,500,000.00.

 

DESCRIPTION OF COLLATERAL.

 

Commercial Security Agreement dated August 15, 2013.

 

DESCRIPTION OF CHANGE IN TERMS.

 

Extension of Maturity Date. Consistent with our existing periodic payment
arrangement, the Maturity Date of the Promissory Note shall be extended to
February 5, 2015.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

 

CORGENIX MEDICAL CORPORATION

 

By:

 

 

By:

 

 

DOUGLASS T SIMPSON, President & CEO of

 

 

WILLIAM H CRITCHFIELD, Senior Vice President

 

CORGENIX MEDICAL CORPORATION

 

 

Operations & Finance & Chief Financial Officer of

 

 

 

CORGENIX MEDICAL CORPORATION

 

LaserPro, Ver 14.3.10.003 Copr. D+H USA Corporation 1997, 2014. All Rights
Reserved.   - CO P:\CFI\LPL\D20C FC   TR-119379   PR-86

 

--------------------------------------------------------------------------------